Citation Nr: 1433145	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder and depression (previously claimed as bipolar disorder).

2.  Entitlement to a rating in excess of 10 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to May 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that as the earlier denial of service connection for a psychiatric disability did not address the specific diagnosis of PTSD, and a claim of service connection for PTSD in such circumstances is a new claim,  that aspect of the claim seeking service connection for a psychiatric disability does not require reopening.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a written statement that was received at the RO in June 2014 (with a copy of pages 1 and 2 of an April 2014 statement of the case with notations thereon by the Veteran) was attached to the statement.  Also noted on said document is a request by the Veteran for a local hearing.  As he has requested an AOJ hearing regarding the issues on appeal, and is entitled to such hearing, the case must be remanded for that purpose.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a personal hearing before a hearing officer/DRO at the local RO.  Thereafter, process the caser in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

